UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4003
WESLEY ELWOOD WARD,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Eastern District of North Carolina, at Wilmington.
                James C. Fox, Senior District Judge.
                           (CR-98-39-FO)

                      Submitted: July 25, 2002

                      Decided: August 2, 2002

    Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Robert J. McAfee, MCCOTTER, MCAFEE & ASHTON, P.L.L.C.,
New Bern, North Carolina, for Appellant. Frank D. Whitney, United
States Attorney, Anne M. Hayes, Assistant United States Attorney,
Peter W. Kellen, Assistant United States Attorney, Raleigh, North
Carolina, for Appellee.
2                      UNITED STATES v. WARD
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Wesley Elwood Ward pleaded guilty to conspiracy to make false
statements to a federally insured financial institution in violation of
18 U.S.C.A. § 371 (West 2000). He was sentenced to a term of forty-
six months imprisonment and thirty-six months of supervised release.
Ward admittedly violated the terms of his supervised release. At his
revocation hearing, the district court sentenced Ward to twenty-four
months imprisonment.

   We review a district court’s revocation of supervised release for
abuse of discretion. See United States v. Davis, 53 F.3d 638, 642-43
(4th Cir. 1995). The district court need only find a violation of a con-
dition of supervised release by a preponderance of the evidence. See
18 U.S.C.A. § 3583(e)(3) (West 1994 & Supp. 2001). Moreover, if
the court has considered the relevant factors and the applicable policy
statements, it has the discretion to impose a sentence outside the
ranges set out in the sentencing guidelines. See Davis at 642-43.

   We find the district court did not abuse its discretion in sentencing
Ward to twenty-four months imprisonment. Ward provides no basis
for his assertion that the court sentenced him based on "secret infor-
mation" provided by his probation officer or out of "punitive animus."
We therefore affirm the judgment of the district court. We dispense
with oral argument, because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                           AFFIRMED